United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 15, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-60973
                           Summary Calendar


JESUS DE LA PAZ SANCHEZ,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:

     Jesus De La Paz Sanchez (Sanchez) petitions for review of an

order by the Board of Immigration Appeals (BIA).    Sanchez

contends that the BIA erred when it found him removable based on

his Texas conviction for unauthorized use of a motor vehicle

(UUMV).   Sanchez contends that his UUMV offense was not an

aggravated felony because it does not constitute a crime of

violence under 18 U.S.C. § 16(b).    He also asserts that the BIA

erred when it denied his request for a waiver of removal under

former § 212(c) of Immigration and Nationality Act (INA), 8

U.S.C. § 1182(c).
                           No. 05-60973
                                -2-

     As a threshold matter, we have jurisdiction to review

Sanchez’s constitutional claims and questions of law pursuant to

the REAL ID Act.*   See 8 U.S.C. § 1252(a)(2)(D); Hernandez-

Castillo v. Moore, 436 F.3d 516, 518 (5th Cir. 2006), cert.

denied, 2006 WL 849672 (U.S. Oct. 2, 2006) (No. 05-1251).      The

BIA’s factual findings are reviewed for substantial evidence.

See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).    The substantial

evidence standard requires that the decision be based on the

evidence presented and that the decision be substantially

reasonable.   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).   Although questions of law are reviewed de novo, courts

should defer to the BIA’s interpretations of statutes and

regulations that the BIA administers.     Fonseca-Leite v. INS, 961
F.2d 60, 62 (5th Cir. 1992).

     Sanchez’s argument that Texas’s UUMV offense does not

constitute a crime of violence under 18 U.S.C. § 16(b) is

foreclosed by United States v. Galvan-Rodriguez, 169 F.3d 217,

219 (5th Cir. 1999).   See also In re Brieva-Perez, 23 I. & N.

Dec. 766, 767-70 (BIA 2005) (Texas UUMV conviction was a crime of

violence under § 16(b) and therefore an aggravated felony).      Our

decision in United States v. Charles, 301 F.3d 309, 314 (5th Cir.

2002) (en banc), expressly limited Galvan-Rodriguez’s holding to




     *
      REAL ID Act of 2005, Pub. L. 109-13, 119 Stat. 231, 302-11
(May 11, 2005).
                           No. 05-60973
                                -3-

its property aspects and to § 16(b) cases; thus Galvan-Rodriguez

remains applicable to Sanchez.

     We also reject Sanchez’s argument that he is entitled to

seek discretionary relief pursuant to former § 212(c) of the INA.

Deportable aliens are eligible for relief under § 212(c) only if

their offenses have a statutory counterpart in § 101(a)(43)(F) of

the INA, 8 U.S.C. § 1101(a)(43)(F).   Brieva-Perez, 23 I. & N.

Dec. at 771-73.   Sanchez was ordered removed as an aggravated

felon who had committed a crime of violence.   There is no

comparable crime-of-violence ground of excludability.    Id.

Sanchez is therefore ineligible for § 212(c) relief.    Sanchez’s

petition for review is DENIED.